Exhibit 10.1

As of January 28, 2009

James J. Peterson

 

  Re: Amendment of Restricted Stock Award Agreements

Dear Jim:

Reference is made to those certain Restricted Stock Award Agreements between you
and Microsemi Corporation, a Delaware corporation (the “Company”), dated as of
October 1, 2007 and September 29, 2008 (the “Agreements”), pursuant to which the
Company granted you restricted stock awards (the “2007 Award” and the “2008
Award,” respectively).

As you know, the 2007 Award is scheduled to become vested in two remaining
annual installments and the 2008 Award is scheduled to become vested in three
annual installments. The purpose of this letter agreement is to (1) amend the
2007 Award to postpone each of the remaining scheduled vesting dates for one
year so that the installments currently scheduled to vest on October 1, 2009 and
October 1, 2010 will now vest on October 1, 2010 and October 1, 2011,
respectively, and (2) amend the 2008 Award to postpone each of the remaining
scheduled vesting dates for one year so that the installments currently
scheduled to vest on September 29, 2009, September 29, 2010 and September 29,
2011 will now vest on September 29, 2010, September 29, 2011 and September 29,
2012, respectively.

By executing this letter agreement below, you and the Company agree to the
modified vesting terms of your 2007 Award and your 2008 Award as set forth
above.

This letter agreement amends the Agreements as to such modified vesting terms
but does not modify any other terms of the Agreements.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

Sincerely, /s/ John M. Holtrust on behalf of Microsemi Corporation

 

Acknowledged and Agreed: By:   /s/ James J. Peterson   James J. Peterson